Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                       Illinois Official Reports                           the accuracy and
                                                                           integrity of this
                                                                           document
                              Appellate Court                              Date: 2020.10.08
                                                                           09:40:30 -05'00'



                   In re Tas. C., 2019 IL App (3d) 190236



Appellate Court   In re Tas. C., Ti. C., and Tae. C., Minors (The People of the State of
Caption           Illinois, Petitioner-Appellee, v. Timothy C., Respondent-Appellant).



District & No.    Third District
                  No. 3-19-0236



Filed             September 30, 2019



Decision Under    Appeal from the Circuit Court of Peoria County, Nos. 16-JA-203,
Review            16-JA-204, 16-JA-205; the Hon. David A. Brown, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael P. Vespa, of Peoria, for appellant.
Appeal
                  Jerry Brady, State’s Attorney, of Peoria (Patrick Delfino, Thomas D.
                  Arado, and Richard T. Leonard, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE HOLDRIDGE delivered the judgment of the court, with
                  opinion.
                  Justices McDade and Wright concurred in the judgment and opinion.
                                               OPINION

¶1      In March 2019, the trial court found that the best interests of Tas. C., Ti. C., and Tae. C.
     favored terminating the parental rights of the respondent, Timothy C. The respondent appeals.

¶2                                                FACTS
¶3       At the outset, we note that the respondent only challenges the trial court’s best interest
     determination. Thus, our background is limited to the facts relevant to that issue.
¶4       In August 2016, the Department of Children and Family Services (DCFS) filed a petition
     alleging that the children were neglected in that their environment was injurious to their
     welfare. The petition alleged that the respondent (1) committed acts of violence against the
     children’s biological mother; (2) had a criminal history that included possession of cannabis
     (2005), resisting police (2006), failure to return from furlough (2006), possession of a
     controlled substance (2007), and four burglary convictions (2010); and (3) had a pending
     charge for possession of a controlled substance (2016). Shortly thereafter, in December 2016,
     the respondent was incarcerated and remained incarcerated during the remainder of these
     proceedings.
¶5       In May 2017, the trial court entered an adjudication order, finding that the children were
     neglected. In July 2017, the court entered a dispositional order, finding the respondent unfit
     and unable to care for, protect, train, or discipline the children. Following the State’s filing of a
     petition to terminate the respondent’s parental rights, the court found the respondent unfit due
     to his (1) failure to make reasonable progress toward the return of the children in a nine-month
     period and (2) depravity.
¶6       In March 2019, the trial court held a best interest hearing. The best interest report stated
     that the children had been in foster care for 927 days. Tas. C. was 11 years old. She was in a
     foster home, and her foster parents were committed to adopting her if she was unable to return
     to her biological parents. The foster parents met all of her needs and planned to allow her to
     remain connected to her extended biological family following adoption. Tas. C. was bonded
     and attached to her foster parents. She was involved in their church, enjoyed being involved in
     church activities, and played basketball after school. Tas. C.’s foster parents showed
     continuous love and affection for her and met all of her physical, emotional, developmental,
     and medical needs. She freely went to her foster parents for support, affection, and
     reassurance. The caseworker observed Tas. C. to be somewhat happy, healthy, confident, and
     stable in her foster placement.
¶7       The report indicated that Ti. C. was 10 years old and Tae. C. was 9 years old at the time of
     the best interest hearing. They had been in the same long-term foster home for two years and
     four months. Ti. C. and Tae. C. had a strong bond with their foster parents, and all of their
     needs were being met. They referred to their foster parents as “mom” and “dad,” and their
     foster parents loved them without condition. Ti. C. and Tae. C. were confident that their foster
     parents would meet their needs. The caseworker observed Ti. C. and Tae. C. to be happy,
     healthy, confident, and stable in their foster placement. Their foster parents provided them
     with stability, a sense of security, a sense of belonging, and continuous love and affection.
     Ti. C. and Tae. C.’s foster parents met all of their physical, emotional, developmental, and
     medical needs. Ti. C. and Tae. C. would freely go to their foster parents for support, affection,


                                                   -2-
       and reassurance. Ti. C and Tae. C.’s foster parents were willing to continue caring for them
       until they could be matched with a permanent placement. Ti. C. and Tae. C. had strong
       community ties, attended church with their foster parents, and were involved with basketball
       and baseball.
¶8         At the hearing, the respondent stated that he last spoke to Tas. C. a month ago. Tas. C. told
       him that she was going to start playing basketball, would like for her brothers to come watch
       her, and wanted to be with her siblings. The respondent also stated that Tas. C. expressed that
       she did not like how “the people” she was at church with scolded her and talked about her in
       front of others. The respondent stated it had been about six or seven months since he last spoke
       to Ti. C. and Tae. C. When he last spoke with them, they stated they were playing either
       softball or baseball, were doing well, and had no complaints. The respondent stated that he felt
       he had a good bond with his children and that they loved and respected him. The respondent
       also stated that he felt that the children should stay together.
¶9         The respondent stated that, prior to going to prison, he would see his children on most
       weekends. During the summertime, the children would stay weeks at a time. The respondent
       would take them to the park, to barbeques, to get ice cream, and to go shopping. All three
       children continued to call him “dad.” The respondent stated that he was projected to be
       released from prison in 2021, but with good time credit, he would be released in September
       2020. Upon his release, he planned on getting a job and a house. While in prison, he finished a
       program for custodial maintenance and was going to start a welding program. The respondent
       stated that while he finished his prison term, Charmain Childers and Eleanor Brown could care
       for the children.
¶ 10       The respondent explained that he had known Childers for about six years and that she was
       familiar with the children. Childers was the mother of his paramour. The children had been to
       Childers’s house before, and they had meals together. When the respondent was asked if
       Childers expressed a willingness to take care of his children, he stated that she said, if it came
       down to it, she would. The children last saw Childers in August 2016. He stated that he would
       be comfortable if his children were placed with Childers. However, he never gave his
       caseworker Childers’s name as a potential placement option—only Brown’s.
¶ 11       The respondent stated he gave Brown’s address to caseworkers three to four months ago
       and a couple weeks ago. He did not give any other information other than Brown’s name and
       address. Brown had not seen Ti. C. and Tae. C. since August 2016 and last saw Tas. C. two
       months ago. We note that it was unclear who Brown was to the respondent. The respondent
       filed a motion to appoint guardianship to Brown during the proceedings, but did not explain
       her relationship to himself or his children.
¶ 12       Childers stated that she lived in a four-bedroom house with her son. She retired when her
       son turned 18 years old, as he had tuberous sclerosis, and she needed to take care of him. She
       received income from the State of Illinois to take care of her son, which paid her bills. Childers
       stated she never had any DCFS involvement. When Childers was asked if she would be able to
       care for three more children, she stated it would “change [her] life, but if that is God’s will,
       then I will.” She also stated “[i]t would be something big for [her],” but she would do it if the
       children needed her. Childers recalled that she volunteered to become the placement for the
       children a few months ago and the last time she saw Tas. C. was three or four years ago. The
       children stayed at her house once or twice before and often played with her grandchildren. The
       children called Childers “grandma” because that was what her grandchildren called her.

                                                   -3-
¶ 13       The State argued that the children’s best interest favored terminating the respondent’s
       parental rights. The State noted that the respondent committed felonies throughout their lives
       and was currently incarcerated. The State explained that the respondent could only be paroled
       in 18 months if he received all possible good time credit. Additionally, he never presented
       Childers to his caseworker, and Childers had not seen the children since August of 2016. The
       State noted that Childers appeared to be kind-hearted, but reluctant. For example, Childers
       paused when asked about taking the children. Also, she said (1) she would take them if they
       needed her, (2) taking them would be “big for her,” and (3) she would if it was God’s will. The
       State believed that the respondent presented Childers as a possible placement too late and that
       he was not thinking about the children’s best interest. The State noted that Tas. C. had been in
       her foster home for 20 months and her foster parents were willing to adopt. Ti. C. and Tae. C.
       were placed together in a foster home since November 2016, though their foster parents were
       not willing to adopt, and they were on an adoptive matching service list.
¶ 14       The respondent argued that the petition to terminate parental rights was premature.
       Essentially, he believed that because Ti. C. and Tae. C. were not in an adoptive home and
       Tas. C. expressed that she wanted to stay with her siblings, there should have been an option
       where all three children could have stayed together—which was the option he presented with
       Childers.
¶ 15       Louise Natonek, the guardian ad litem, asked the trial court to terminate the respondent’s
       parental rights and adopted the State’s argument. Natonek added that the respondent had been
       abusive in the past. She also noted that his paramour’s mother, who was taking care of her
       adult son with a severe illness, was not a viable option for the children based on her
       circumstances.
¶ 16       The trial court stated that it considered all of the evidence and the best interest factors. The
       court found that the children’s physical safety and welfare were being cared for at their foster
       placements. Additionally, food, shelter, health, and clothing were adequately provided. The
       respondent was unable to take care of those needs for the children due to his incarceration. The
       court noted that while the children were in their placements, they continued to move forward.
       The children had been forming their own identities, moving away from their biological
       parents. The court believed the children’s background and ties were big issues. There were five
       siblings involved with different fathers, and the children were not all placed together. The
       court also found that the children’s cultural and religious ties were being properly addressed
       and that the children felt a sense of attachment where they felt loved and a sense of value.
¶ 17       The trial court noted that the children were involved in the community with sports
       activities. The court stated that the children’s security and familiarity appeared to be addressed
       by their foster parents and not their biological parents. The children needed permanency in
       their lives, which foster care provided them. The court believed the least disruptive placement
       was with their foster placements and not to return with their biological parents or a family
       friend. Additionally, there was no evidence that the respondent and the children had a
       substantial bond that would be better served with his proposed guardian rather than their
       current foster placements where they had been at for quite some time. The court concluded that
       it was in the children’s best interest to terminate the respondent’s parental rights. The
       respondent appeals.




                                                    -4-
¶ 18                                              ANALYSIS
¶ 19       On appeal, the respondent argues that the trial court’s best interest determination was
       against the manifest weight of the evidence. The State argues that the court’s decision was
       proper. As the respondent notes, a reviewing court reviews a trial court’s best interest
       determination under the manifest weight of the evidence standard. In re D.T., 212 Ill. 2d 347,
       366 (2004). A finding is against the manifest weight of the evidence when an opposite
       conclusion is clearly apparent or when the finding appears to be unreasonable, arbitrary, or not
       based on the evidence. Vancura v. Katris, 238 Ill. 2d 352, 374 (2010).
¶ 20       Once the trial court makes a finding of unfitness, all further considerations must yield to
       the child’s best interest. In re D.M., 298 Ill. App. 3d 574, 581 (1998). In making a best interest
       determination, the trial court must consider the following factors in the context of the child’s
       age and developmental needs: the child’s physical safety and welfare; development of the
       child’s identity; the child’s background; the child’s attachments; the child’s wishes as to his or
       her custodian and long-term goals; the child’s community ties; the child’s need for
       permanence; the uniqueness of every family and child; the risks inherent to substitute care; and
       the preferences of the people available to care for the child. 705 ILCS 405/1-3(4.05) (West
       2018).
¶ 21       The respondent argues that the trial court’s best interest determination was against the
       manifest weight of the evidence because (1) the children were not placed together when
       Childers was willing to care for all three children, (2) Tas. C. expressed her desire to be placed
       with her siblings, and (3) only Tas. C.’s foster parents were willing to adopt.
¶ 22       First, the evidence presented at the best interest hearing demonstrated that Childers was
       reluctant to care for the children and questioned her ability to do so. Childers stated that taking
       care of the children would be “something big” for her, it would change her life, and she would
       do it if the children needed her and if it was God’s will. Childers spoke about how she retired to
       take care of her adult son who suffered from tuberous sclerosis and her only income was from
       taking care of her son. Childers stated that she had not seen Tas. C. for three or four years and
       that the children had only stayed at her house once or twice before. Additionally, the
       respondent failed to provide his caseworkers with Childers’s information to determine if she
       was a suitable placement, as Childers was only introduced as a placement option at the best
       interest hearing. We also note that the trial court in this case specifically considered that the
       children’s background and ties were big issues in this case, as there were five siblings involved
       with different fathers and the children were not all placed together. However, the other best
       interest factors in this case demonstrated it was in the children’s best interest to remain in their
       placements.
¶ 23       Second, although Tas. C. expressed a desire to be placed with her siblings, this desire is
       outweighed by other considerations we have discussed in this case. Also, the best interest
       report indicated that Tas. C.’s foster parents planned to allow her to remain connected to her
       biological family following adoption. Tas. C. was bonded and attached to her foster parents,
       involved in their church, enjoyed being involved in church activities, and attended basketball
       after school. Tas. C.’s foster parents showed continuous love and affection for her and met all
       of her physical, emotional, developmental, and medical needs. The caseworker observed
       Tas. C. to be somewhat happy, healthy, confident, and stable in her foster placement.

                                                    -5-
       Additionally, although Tas. C. was not placed with her siblings, the agency was seeking a
       permanent placement for Ti. C. and Tae. C. to remain together as a pair. Based on these
       circumstances, the court did not err.
¶ 24       Last, the current availability of an adoptive home is only one of the considerations when
       determining the best interests of a child. See In re Shru. R., 2014 IL App (4th) 140275, ¶ 26
       (“lack of an adoptive home is only one factor to take into consideration, and ‘the better
       alternative’ may be to give the children the permanency they need and deserve through
       continued involvement with the foster family, even if no adoption is available”). The record
       demonstrated that Ti. C. and Tae. C. bonded with their foster parents and all of their needs
       were being met. At the time of the best interest hearing, they had been in that placement for two
       years and four months. Ti. C. and Tae. C. referred to their foster parents as “mom” and “dad.”
       The caseworker observed Ti. C. and Tae. C. to be happy, healthy, confident, and stable in their
       current foster placement. Their foster parents provided them with stability, a sense of security,
       a sense of belonging, and continuous love and affection. Their foster parents were willing to
       continue caring for them until the agency could match them with a permanent placement.
       Ti. C. and Tae. C. had strong community ties, attended church with their foster parents, and
       were involved with basketball and baseball. It is evident from the record that Ti. C. and
       Tae. C’s placement with their foster parents provided them with the permanency they needed
       and deserved until a more permanent placement could be located.
¶ 25       Considering the record in this case and the best interest factors, we agree with the trial court
       that the children’s best interest favored terminating the respondent’s parental rights.

¶ 26                                       CONCLUSION
¶ 27      The judgment of the circuit court of Peoria County is affirmed.

¶ 28      Affirmed.




                                                    -6-